EXHIBIT 10.4


FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT is made and entered into this 29th day of June, 2007 by and
between MERCHANTS & MANUFACTURERS BANCORPORATION, a Wisconsin corporation
(“Employer”) and JOHN KRAWCZYK (the “Executive”).


RECITALS:


WHEREAS, Employer and Executive are parties to an executive employment agreement
dated January 2, 1996 (the “Employment Agreement”);


WHEREAS, certain provisions regarding the payment of benefits to the Executive
upon the termination of his employment under the Employment Agreement are
subject to the requirements of Internal Revenue Code Section 409A; and


WHEREAS, Employer and Executive now desire to amend the Employment Agreement in
order to comply with Code Section 409A as set forth below:


1.           Separation From Service.  An additional sentence shall be inserted
into Section 5 the Employment Agreement after the first sentence of such Section
5 to read:
 
“Except upon the death of Executive, a termination of employment under this
Agreement shall only occur to the extent Executive has a “separation from
service” from Employer in accordance with Section 409A of the Code.”


2.           Disability.  The second, third and fourth sentences of Section 5(i)
of the Employment Agreement are hereby deleted and replaced with the following
language:


“As used in this Agreement, “disability” means the Executive(1) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (2) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Employer.”


3.           Payment of Benefits Upon Certain Terminations Following a Change in
Control.  The second sentence of Section 5(viii)(a) of the Employment Agreement
is hereby deleted and replaced with the following language:
 

 
 

--------------------------------------------------------------------------------

 
“If termination follows a “change in control” under Section 5(iv)(b), Executive
shall receive the payments specified in the immediately preceding sentence in a
lump sum without any discount, payable within thirty (30) days following the
date of termination, subject to the limitations set forth in Section 5(viii)(d)
and Section 6 below.”


4.           Retirement Benefit.  The first sentence of Section 5(viii)(b) of
the Employment Agreement is deleted and replaced with the following language:
 
“In addition to the retirement benefit to which Executive is entitled under tax
qualified retirement plans maintained by Employer (hereinafter collectively
referred to as “Plan”), Executive shall receive as additional severance benefit
a retirement benefit under this Agreement, which (except as determined below)
shall be determined in accordance with and paid under this Agreement in the form
provided in the Plan.  Such additional severance benefit shall be paid to
Executive within thirty (30) days following the date of termination, subject to
the limitations set forth in Section 5(viii)(d) and Section 6 below.”


5.           Delay of Payments if Required by Section 409A.  A new Section
5(viii)(d) shall be inserted into the Employment Agreement, to read:


“If Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, any payments under Sections 5(viii)(a) or (b)
above (including any amount payable under Sections 5(viii)(a) or (b) above by
virtue of Section 5(vii)) due Executive within the six (6) month period
following Executive’s Termination Date will be delayed until the date that is
six (6) months following the Termination Date, at which point any such delayed
payments will be paid to Executive in a lump sum.”


Except as expressly amended herein, the Employment Agreement shall remain in
full force and effect.


IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of
day, month and year first referenced above.


EMPLOYER:


MERCHANTS & MANUFACTURERS
BANCORPORATION, INC.


By: /s/ Michael J. Murry                          
                                                                
 


EXECUTIVE:


/s/ John Krawczyk                                     
                                                                
John Krawczyk
 
 
2

--------------------------------------------------------------------------------

